Exhibit 10.1

 

August 4, 2020

 

GO Acquisition Corp.
450 West 14th Street

New York, NY 10014

 

Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (the “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and between GO Acquisition Corp., a Delaware corporation (the “Company”) and
Credit Suisse Securities (USA) LLC, as representative (the “Representative”) of
the several underwriters named in Schedule A thereto (the “Underwriters”),
relating to an underwritten initial public offering (the “IPO”) of the Company’s
units (the “Units”), each unit comprised of one share of the Company’s Class A
common stock, par value $0.0001 per share (the “Common Stock”), and one-third of
one redeemable warrant, each whole warrant exercisable for one share of Common
Stock (each, a “Warrant”). Certain capitalized terms used herein are defined in
paragraph 12 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.If the Company solicits approval of its stockholders of a Business
Combination, the undersigned will vote all shares of Common Stock beneficially
owned by it, whether acquired before, in or after the IPO, in favor of such
Business Combination.

 

2.In the event that the Company does not complete a Business Combination within
the time period set forth in the Company’s amended and restated certificate of
incorporation, as the same may be further amended from time to time (the
“Charter”), the undersigned will, as promptly as possible, take all necessary
actions to cause the Company to (i) cease all operations except for the purpose
of winding up, (ii) as promptly as reasonably possible, but not more than 10
business days thereafter, redeem the IPO Shares, at a per-share price, payable
in cash, equal to the aggregate amount then on deposit in the Trust Account,
including interest earned on the funds held in the Trust Account and not
previously released to the Company to pay its tax obligations, if any (less up
to $100,000 of interest to pay dissolution expenses), divided by the number of
the then outstanding IPO Shares, which redemption will completely extinguish
public stockholders’ rights as stockholders (including the right to receive
further liquidation distributions, if any), and (iii) as promptly as reasonably
possible following such redemption, subject to the approval of the Company’s
remaining stockholders and the Company’s board of directors, liquidate and
dissolve , subject in each case to the Company’s obligations under Delaware law
to provide for claims of creditors and the requirements of other applicable law.
The undersigned hereby waives any and all right, title, interest or claim of any
kind in or to any distribution of the Trust Account and any remaining net assets
of the Company as a result of such liquidation with respect to the Founder
Shares owned by the undersigned. However, if the undersigned has acquired IPO
Shares in or after the IPO, it will be entitled to liquidating distributions
from the Trust Account with respect to such IPO Shares in the event that the
Company does not complete a Business Combination within the time period set
forth in the Charter. In the event of the liquidation of the Trust Account, the
undersigned agrees that it will be liable to the Company if and to the extent
any claims by a third party (other than the Company’s independent registered
public accounting firm) for services rendered or products sold to the Company,
or a prospective target business with which the Company has discussed entering
into a transaction agreement, reduce the amount of funds in the Trust Account to
below the lesser of (i) $10.00 per IPO Share and (ii) the actual amount per IPO
Share held in the Trust Account as of the date of the liquidation of the Trust
Account, if less than $10.00 per IPO Share due to reductions in the value of the
assets in the Trust Account, in each case less interest that may be withdrawn to
pay the Company’s tax obligations, if any; provided that such liability will not
apply to any claims by a third party or prospective target business who executed
a waiver of any and all rights to the monies held in the Trust Account (whether
or not such waiver is enforceable) nor will it apply to any claims under the
Company’s obligation to indemnify the Underwriters against certain liabilities,
including liabilities under the Securities Act of 1933, as amended, pursuant to
the Underwriting Agreement. The undersigned acknowledges and agrees that there
will be no distribution from the Trust Account with respect to any Warrants, all
rights of which will terminate on the Company’s liquidation.

 



 

 

 

3.The undersigned acknowledges and agrees that prior to entering into a
definitive agreement for a Business Combination with a target business that is
affiliated with the undersigned or any other Insiders of the Company or their
affiliates, such transaction must be approved by a majority of the Company’s
disinterested independent directors and the Company must obtain an opinion from
an independent investment banking firm, which is a member of the Financial
Industry Regulatory Authority, or an independent accounting firm that such
Business Combination is fair to the Company’s unaffiliated stockholders from a
financial point of view.

 

4.Neither the undersigned nor any affiliate of the undersigned will be entitled
to receive and will not accept any compensation or other cash payment from the
Company prior to, or for services rendered in order to effectuate, the
completion of the Business Combination; provided that the Company shall be
allowed to make the payments set forth in the Registration Statement adjacent to
the caption “Prospectus Summary—The Offering—Limited payments to insiders.”

 

5.(a) The undersigned agrees not to Transfer the Founder Shares (or any shares
of Common Stock issuable upon conversion thereof) (except to certain permitted
transferees as described in the Registration Statement or herein) (the “Lockup”)
until the earlier to occur of: (1) one year after the completion of the
Company’s initial Business Combination or (2) subsequent to the Company’s
initial Business Combination, (x) if the last reported sale price of Common
Stock equals or exceeds $12.00 per share (as adjusted for stock splits, stock
capitalizations reorganizations, recapitalizations and the like) for any 20
trading days within any 30-trading day period commencing at least 150 days after
the Company’s initial Business Combination or (y) the date on which the Company
completes a liquidation, merger, capital stock exchange or other similar
transaction that results in all of the Company’s stockholders having the right
to exchange their shares of common stock for cash, securities or other property.

 

(b) Notwithstanding the provisions set forth in paragraphs 5(a) and 5(c), during
the period commencing on the effective date of the Underwriting Agreement and
ending 180 days after such date, the undersigned will not, without the prior
written consent of the Representative pursuant to the Underwriting Agreement,
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, hedge
or otherwise dispose of or agree to dispose of (or enter into any transaction
that is designed to, or might reasonably be expected to, result in the
disposition (whether by actual disposition or effective economic disposition due
to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned), directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Securities and Exchange
Commission (the “SEC”) in respect of, or establish or increase a put equivalent
position or liquidate or decrease a call equivalent position within the meaning
of Section 16 of the Securities Exchange Act of 1934, as amended, (the “Exchange
Act”) and the rules and regulations of the SEC promulgated thereunder with
respect to, any Units, shares of Common Stock, Founder Shares or Warrants or any
securities convertible into, or exercisable, or exchangeable for, shares of
Common Stock owned by it, him or her, (ii) enter into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Units, shares of Common Stock, Founder Shares,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Common Stock owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction,
including the filing of a registration statement, specified in clause (i) or
(ii). The provisions of this paragraph will not apply (i) to the transfer of
Founder Shares to any independent director appointed or elected to the Company’s
board of directors before or after the IPO or (ii) if the release or waiver is
effected solely to permit a transfer not for consideration and, in each case the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 



2

 

 

(c) The undersigned agrees not to Transfer any Private Placement Warrants (or
shares of Common Stock issued or issuable upon the exercise of the Private
Placement Warrants), until 30 days after the completion of the Company’s initial
Business Combination.

 

(d) Notwithstanding the provisions set forth in paragraphs 5(a) and (c),
Transfers by the undersigned of the Founder Shares, Private Placement Warrants
and shares of Common Stock issued or issuable upon the exercise of the Private
Placement Warrants or conversion of the Founder Shares are permitted (i) to the
Company’s officers or directors, any affiliates or family members of any of the
Company’s officers or directors, any members of the undersigned or their
affiliates, any affiliates of the undersigned, or any employees of such
affiliates; (ii) in the case of an individual, by gift to a member of the
individual’s immediate family or to a trust, the beneficiary of which is a
member of one of the individual’s immediate family, an affiliate of such person
or to a charitable organization; (iii) in the case of an individual, by virtue
of laws of descent and distribution upon death of the individual; (iv) in the
case of an individual, pursuant to a qualified domestic relations order; (v) by
private sales or transfers made in connection with the completion of the
Business Combination at prices no greater than the price at which the Founder
Shares, Private Placement Warrants or shares of Common Stock, as applicable,
were originally purchased; (vi) by virtue of the undersigned’s organizational
documents upon liquidation or dissolution of the undersigned; (vii) to the
Company for no value for cancellation in connection with the completion of the
Business Combination; (viii) in the event of the Company’s liquidation prior to
the completion of a Business Combination; or (ix) in the event of completion of
a liquidation, merger, share exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property subsequent to the
completion of a Business Combination; provided, however, that in the case of
clauses (i) through (vi) these permitted transferees must enter into a written
agreement agreeing to be bound by the restrictions herein. For the avoidance of
doubt, the transfers of Founder Shares, Private Placement Warrants and shares of
Common Stock issued or issuable upon the exercise of the Private Placement
Warrants or conversion of the Founder Shares shall be permitted regardless of
whether a filing under Section 16(a) of the Exchange Act shall be required or
shall be voluntarily made with respect to such transfers.

 

6.The Sponsor hereby agrees and acknowledges that: (i) the Underwriters and the
Company would be irreparably injured in the event of a breach by the Sponsor of
its obligations under paragraphs 1, 2, 3, 4, 5, 8, 9 and 10 of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to seek injunctive relief,
in addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7.The undersigned has full right and power, without violating any agreement by
which it is bound, to enter into this Letter Agreement.

 

8.To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 7,500,000 Units within 45 days from the
date of the Prospectus (and as further described in the Prospectus), the Sponsor
agrees to forfeit, at no cost, a number of Founder Shares in the aggregate equal
to 1,875,000 multiplied by a fraction, (i) the numerator of which is 7,500,000
minus the number of Units purchased by the Underwriters upon the exercise of
their over-allotment option, and (ii) the denominator of which is 7,500,000. The
forfeiture will be adjusted to the extent that the over-allotment option is not
exercised in full by the Underwriters so that the Initial Stockholders will own
an aggregate of 20% of the Company’s issued and outstanding shares of Common
Stock after the IPO (assuming the Initial Stockholders do not purchase any Units
in the IPO).

 

9.The undersigned hereby waives any right to exercise redemption rights with
respect to any of the Company’s shares of Common Stock owned or to be owned by
the undersigned, directly or indirectly, whether such shares be part of the
Founder Shares or IPO Shares, and agrees not to seek redemption with respect to
such shares (or sell such shares to the Company in any tender offer) in
connection with any stockholder vote to approve (x) a Business Combination or
(y) an amendment to the Charter that would affect the substance or timing of the
Company’s obligation to allow redemption in connection with the Business
Combination or to redeem 100% of the shares of Common Stock if the Company has
not completed a Business Combination within 24 months from the closing of the
IPO.

 



3

 

 

10.The undersigned hereby agrees to not propose, or vote in favor of, an
amendment to Section 9.2(d) of the Charter prior to the completion of a Business
Combination unless the Company provides public stockholders with the opportunity
to redeem their shares of Common Stock upon such approval in accordance with
such Section 9.2(d) thereof.

 

11.This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The undersigned hereby (i) agrees that
any action, proceeding or claim against him arising out of or relating in any
way to this Letter Agreement shall be brought and enforced in the courts of the
State of New York of the United States of America for the Southern District of
New York, and irrevocably submits to such jurisdiction, which jurisdiction shall
be exclusive and (ii) waives any objection to such exclusive jurisdiction and
that such courts represent an inconvenient forum.

 

12.As used herein, (i) a “Business Combination” shall mean a merger, stock
exchange, asset acquisition, stock purchase, recapitalization, reorganization or
other similar business combination with one or more businesses or entities; (ii)
“Insiders” shall mean all officers, directors and sponsors of the Company
immediately prior to the IPO; (iii) “Founder Shares” shall mean all of the Class
B common stock of the Company, par value $0.0001 per share, acquired by an
Insider prior to the IPO; (iv) “IPO Shares” shall mean the shares of Common
Stock issued in the Company’s IPO; (v) “Private Placement Warrants” shall mean
the warrants that are being sold privately by the Company simultaneously with
the consummation of the IPO; (vi) “Prospectus” shall mean the final prospectus
relating to the IPO, in the form filed with the SEC; (vii) “Transfer” shall mean
the (a) sale of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b); (viii) “Trust Account”
shall mean the trust account into which the net proceeds of the Company’s IPO
and a portion of the proceeds from the sale of the Private Placement Warrants
will be deposited; and (ix) “Registration Statement” means the Company’s
registration statement on Form S-1 (SEC File No. 333-239572) filed with the SEC,
as amended.

 

13.This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14.The undersigned acknowledges and understands that the Underwriters and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. Nothing contained herein shall be deemed to
render any Underwriter a representative of, or a fiduciary with respect to, the
Company, its stockholders or any creditor or vendor of the Company with respect
to the subject matter hereof.

 

15.This Letter Agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This Letter
Agreement shall terminate on the earlier of (i) the completion of a Business
Combination and (ii) the liquidation of the Company; provided, that such
termination shall not relieve the undersigned from liability for any breach of
this agreement prior to its termination. The parties hereto may not assign
either this Letter Agreement or any of their rights, interests, or obligations
hereunder without the prior written consent of the other party. Any purported
assignment in violation of this paragraph shall be void and ineffectual and
shall not operate to transfer or assign any interest or title to the purported
assignee.

 

[Signature Page Follows]

 



4

 

 

  GO ACQUISITION FOUNDER LLC         By: /s/ Noam Gottesman     Name: Noam
Gottesman   Title: Manager       Acknowledged and Agreed:       GO ACQUISITION
CORP.       By: /s/ Alejandro San Miguel   Name: Alejandro San Miguel   Title:
Vice President and Secretary 

 

 

5



 

 